Scott, J. (dissenting):
I find myself unable to concur in the prevailing opinion, although I freely concede that the point upon which I differ from it is exceedingly close. I, therefore, express my dissent with diffidence. There are few decisions to guide us in determining what constitutes such a “ mention ” of an after-born child in a will as was contemplated by the section of the Revised Statutes quoted by Mr. Justice Ingraham. We had occasion to consider the question in Wormser v. Croce (120 App. Div. 287) and'there concluded that the object of tlife statute was not to secure equality of distribution, but to guard against inadvertent or unintentional disinheritance, or what the revisers termed “probable oversight.” This view is adopted by the prevailing opinion in the present case wherein it is said that if it appears from the will that the testator had in mind the possibility of having unborn children and then made no provision for them, his intention would be carried into effect and an unborn child disinherited. It seems to me that this is precisely what the codicil does indicate. When the will was made the testator had no child. When the codicil was made a child had been born to him, and the use of the word “ children ” seems to me to clearly indicate that when lie prepared the codicil he contemplated the probability, or at least the possibility that he might have other children. One of the purposes of the codicil was to provide for the disposition of his property in case his whole family should die at one and the same time, and the form of words used to express this idea was: “ In the event of the death of myself, wife and child or children at one and the same time.” The use of these words seems to me to clearly indicate that the testator contemplated that, if the specified event ever happened, his family might comprise, not only the child then born, but also other child or children not born when the codicil was made. Otherwise there would be no significance in the use of the ■ word “ children.” I think, therefore, that it must be said that the *869testator when he executed the codicil contemplated the possibility that children might be subsequently born to him, and distinctly “ mentioned ” them.
Judgment modified as indicated in opinion,, and as . modified affirmed, with costs to guardian ad litem to be paid out of the estate. Settle order on notice.